214 N.W.2d 355 (1973)
STATE of Minnesota, Respondent,
v.
Alton NOLAND, Appellant.
No. 43893.
Supreme Court of Minnesota.
December 21, 1973.
*356 Clinton W. Wyant, Aitkin, for appellant.
Warren Spannaus, Atty. Gen., St. Paul, William J. Spooner, Co. Atty., Grand Rapids, for respondent.
Considered en banc without oral argument.
PER CURIAM.
Defendant, who is presently awaiting trial on charges of third-degree murder and first-degree manslaughter arising out of the death of a 10-month-old child, appeals from two orders of the district court, one denying a postarraignment motion to dismiss, the other discharging a postarraignment writ of habeas corpus. The main issue which defendant wants this court to decide is whether the state produced enough evidence at the preliminary hearing to establish probable cause justifying his bind-over to the district court. We have determined that we should not reach this or the other related issues raised by defendant. Defendant by entering a plea of not guilty waived his right to attack the sufficiency of the evidence to support the bind-over. See, State v. Collins, 267 Minn. 550, 125 N.W.2d 587 (1963). This follows from the general rule that by entering a plea at arraignment one waives any objection to the jurisdiction of the court over his person or any objection to prearraignment irregularities. See, e. g., Broberg v. State, 287 Minn. 66, 176 N.W.2d 904, certiorari denied, 400 U.S. 843, 91 S. Ct. 87, 27 L. Ed. 2d 79 (1970); State v. Burch, 284 Minn. 300, 170 N.W.2d 543 (1969).
Appeal dismissed.
SHERAN, C. J., not having been a member of this court at the time of the submission, took no part in the consideration or decision of this case.